
Citation Nr: 0014547	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-09 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for poor vision.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of shell 
fragment wounds of the left leg.

4.  Entitlement to service connection for residuals of shell 
fragment wounds of the back.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claims on 
appeal.  The case has been referred to the Board for 
appellate review.

The Board notes that at the October 1998 personal hearing, 
the veteran's daughter and his personal representative 
indicated that the veteran had never received notification of 
a December 1960 RO decision to sever service connection for a 
right knee scar.  Accordingly the RO should furnish the 
veteran with a copy of this decision.

The issues of entitlement to service connection for poor 
vision, and residuals of shell fragment wounds of the left 
leg and the back are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between 
hypertension, which was first shown decades after the 
veteran's separation from active duty, and service.
2.  The veteran's only current service-connected disorder is 
a shell fragment wound scar on the neck, rated 
noncompensable; he claims service connection for hypertension 
secondary to a psychiatric disorder. 

2.  There is no competent medical evidence of PTSD.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for secondary service connection for 
hypertension has no legal merit.  38 C.F.R. § 3.310 (a) 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

3.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD due combat service.  He 
asserts that when he hears aircraft passing overhead, he will 
attempt to hide under a table.  The veteran also contends 
that his hypertension either began during service or is 
secondary to his psychiatric disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Regulations further provide 
that service connection shall be granted for any disability 
which is proximately due to, the result of, or for the degree 
of aggravation caused by a service connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

I.  Hypertension

The veteran had active service from February 1942 to 
September 1945.  His service medical records show no 
diagnosis of hypertension, or complaints of, or treatment 
for, high blood pressure.  A hospitalization record in 
September 1942 noted that the veteran's blood pressure was 
118/70, that his heart was not enlarged, and that there were 
no thrills or murmurs.  Upon separation, his blood pressure 
was noted to be 124/78.  

VA outpatient treatment records from February 1989 to March 
1995, as well as an August 1995 VA examination report, noted 
that the veteran was being treated for hypertension.  
Handwritten correspondence, received in December 1998, 
apparently from a private physician, indicated that the 
veteran had been receiving treatment from the letter-writer 
since April 1995 for numerous disorders, including 
hypertension.  

At his October 1998 personal hearing, the veteran indicated 
that he believed his hypertension was due to anxiety or PTSD 
he incurred as a result of his combat experiences.  The 
veteran's daughter testified and expressed the same belief.  
Following a careful review of the evidence, the Board finds 
that the veteran has not presented a well grounded claim for 
service connection for hypertension.  There is no competent 
evidence of hypertension in service or within one year 
following separation.  In addition, while the veteran is 
currently diagnosed with hypertension, such was first 
reported decades after service, and there is no competent 
medical evidence that relates his current disorder with 
service.  While the veteran contends that such a relationship 
exists, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The only other evidence concerning such a relationship comes 
from the veteran's daughter.  She testified at the veteran's 
personal hearing that she is a counselor with a Master's 
Degree.  She has not shown that she has any medical expertise 
or special knowledge regarding the diagnosis or causation of 
hypertension, or that she participated in the veteran's 
treatment.  Therefore, her opinion regarding the cause of the 
veteran's hypertension does not constitute probative 
evidence.  See Black v. Brown, 10 Vet. App. 279 (1997).  
Given the foregoing, a plausible claim for service connection 
for hypertension has not been presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Consequently, such claim is 
not well grounded and must, therefore, be denied.  
38 U.S.C.A. § 5107(a).  

As to any claim for secondary service connection under 
38 C.F.R. § 3.310(a), since service connection is not 
currently in effect for a psychiatric disorder, including 
PTSD (see below), that aspect of the veteran's claim has no 
legal merit and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

II.  PTSD

Service medical records noted no diagnosis of a psychiatric 
disorder.  The veteran's separation examination report, 
however, noted that the veteran suffered from "nervousness, 
about two years, never treated."  

VA treatment records from January 1993 and September 1994 
noted that the veteran complained of depression and 
nervousness which he attributed to the separation and divorce 
from his wife of 35 years.  The veteran was given psychiatric 
evaluations on both occasions.  The examination reports noted 
that he reported seeing heavy combat, that he had been in the 
Battle of the Bulge, and that he had received the Purple 
Heart.  The diagnosis in January 1993 was depression.  The 
September 1994 evaluation report contained an assessment that 
the veteran was experiencing "some social problems due to 
aging and has had some problems with anxiety and 
depression."  Additional mental health treatment records 
from January 1993 to September 1994 noted diagnoses of 
situational depression and alcohol abuse. 

At his October 1994 personal hearing, the veteran testified 
that after separation from service, he began drinking 
heavily, and that when he heard airplanes passing overhead, 
he would run and hide under a table.  The veteran's daughter 
testified that the veteran had been injured in combat on two 
occasions, and that he currently suffered from anxiety and 
extreme anger.  She indicated that he had tried to self-
medicate with alcohol.  

An August 1995 VA examination report noted that the veteran 
complained of "a nervous condition but he could not 
elaborate on it."  The examiner diagnosed no mental 
disorder.  

In December 1998, the veteran submitted statements from 
family members who stated that the veteran's personality had 
been changed by his combat experiences, that he suffered from 
combat nightmares and hyperstartle response, and that he 
began abusing alcohol to help him deal with his symptoms.  
Handwritten correspondence, apparently from a private 
physician, indicated that the veteran had been receiving 
treatment from the letter-writer since April 1995 for 
numerous disorders, including chronic alcoholism.

There is no medical evidence of a diagnosis of PTSD of 
record.  Following, the most recent VA psychiatric 
examination in 1995, the psychiatrist concluded that the 
veteran had no mental disorder.  There is no question that 
the veteran was exposed to stressful events in service.  In 
fact, due to his combat duty, an inservice stressor is 
conceded.  However, in the absence of any medical evidence of 
a diagnosis of PTSD, the veteran's claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).   

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist, which, if obtained would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for hypertension is denied.

Service connection for PTSD is denied.


REMAND

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1999); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9 . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (1999). The formal appeal permits the 
appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. 
at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
appeal.  38 C.F.R. § 20.303 (1999).

In an October 1995 rating decision, the RO denied claims of 
entitlement to service connection for poor vision, 
hypertension, residuals of shell fragment wounds of the left 
leg and the back, and PTSD.  In November 1995, the veteran 
submitted his NOD to the RO's decision, addressing all five 
issues.  The SOC was issued later that same month.  The 
record reveals that a VA-Form 646, received in April 1996, 
has been accepted as Substantive Appeal on the issues of PTSD 
and hypertension only, as the form specifically addressed 
both issues.  The Board notes, however, that the claims 
folder contains no document which could be construed as a 
timely substantive appeal to the October 1995 decision on the 
issues of entitlement to service connection for poor vision, 
and residuals of shell fragment wounds of the left leg and 
back. 

The November 1995 notice to the veteran containing his SOC 
notified the veteran of his appellate rights, and a notice at 
the bottom of the final page indicated that a copy of a VA 
Form 9 (substantive appeal) had been sent to the veteran.  
This procedure was repeated in February 1996.  In May 1998, 
the RO provided the veteran another opportunity to submit a 
completed substantive appeal, although the RO informed the 
veteran that only the issues of entitlement to service 
connection for poor vision and wounds of the back could be 
appealed.  It is not clear why the veteran was provided such 
an opportunity on these two issues, but was denied the 
opportunity to submit an appeal on the issue of entitlement 
to service connection for wounds of the leg.  In any event, 
in July 1998, some two years and nine months after the 
initial notice of the denial of service connection, the 
veteran submitted a substantive appeal on the issues of 
entitlement to service connection for poor vision and wounds 
of the back.  

Absent a timely, signed substantive appeal, the Board cannot 
exercise jurisdiction over the claims for service connection.  
Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when the VA during the claims adjudication 
process fails to address threshold issues," McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); the Board currently is 
unable to exercise jurisdiction over the issues of 
entitlement to service connection for poor vision, and 
residuals of shell fragment wounds of the left leg and the 
back.  However, because "[a] jurisdictional matter may be 
raised at any stage" of a proceeding, AB v. Brown, 6 Vet. 
App. 35, 37 (1995), quoting Phillips v. General Servs Admin., 
924 F.2d 1577, 1579 (Fed.Cir. 1991), to dismiss the claims 
now would deprive the veteran of the opportunity to address 
the issue of the timeliness of his substantive appeal.  See 
Marsh v. West, 11 Vet. App. 468, 471-72 (1998).  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the issue of 
whether the appellant has submitted a 
timely substantive appeal of the October 
1995 decision on the issues of 
entitlement to service connection for 
poor vision, and residuals of shell 
fragment wounds of the left leg and the 
back.  If the decision is adverse to the 
appellant, he and his representative 
should be notified of the decision and of 
his appellate rights.  If a notice of 
disagreement is received, and a 
substantive appeal following the issuance 
of a statement of the case, the appeal 
should be returned to the Board.

2.  If the decision regarding timeliness 
of a substantive appeal is not adverse to 
the appellant, any additional indicated 
development should be undertaken.  A 
supplemental statement of the case should 
be issued to the appellant and his 
representative that considers all the 
evidence of record.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes). 





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
      R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



